Appeal from an order of the Supreme Court (Best, J.), entered August 28, 1990 in Schenectady County, which, inter alia, denied defendant’s motion to settle the record on appeal.
Supreme Court properly denied defendant’s motion to settle the record on appeal based on an incomplete trial transcript. In the absence of a stipulation by the parties to the contrary, the court was required under CPLR 5525 to settle only a complete trial transcript (CPLR 5525 [b], [c]; see, Perry v Tauro, 21 AD2d 804; see also, McLaughlin v United Airlines, 76 AD2d 982). Here, plaintiffs did not consent to only a portion of the record being transcribed and, even if the court had the power to permit omission of part of the transcript without plaintiffs’ consent, it would be inappropriate in this case insofar as the parties disagree as to which portions of the transcript are relevant to this appeal.
*754Order affirmed, without costs. Mahoney, P. J., Weiss, Yesawich, Jr., Crew III and Harvey, JJ., concur.